Case 15-02130        Doc 27     Filed 04/04/19     Entered 04/04/19 11:56:35          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-02130
         Sharese S Wilbourn

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/23/2015.

         2) The plan was confirmed on 03/20/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/25/2018.

         6) Number of months from filing to last payment: 44.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,470.00.

         10) Amount of unsecured claims discharged without payment: $25,663.46.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-02130        Doc 27       Filed 04/04/19    Entered 04/04/19 11:56:35                 Desc         Page 2
                                                   of 4



 Receipts:

         Total paid by or on behalf of the debtor              $20,400.00
         Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                    $20,400.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $4,000.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $1,000.18
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,000.18

 Attorney fees paid and disclosed by debtor:                     $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal      Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 CERASTES LLC                     Unsecured           0.00        270.00           270.00        117.99        0.00
 CERASTES LLC                     Unsecured           0.00        350.00           350.00        152.96        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured          606.00        603.88           603.88        263.91        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured             500.00        358.87           358.87        156.83        0.00
 HERITAGE ACCEPTANCE CORP         Secured        9,403.00       8,985.35         8,985.35      8,985.35     936.90
 METRO SELF STORAGE               Secured             0.00          0.00             0.00           0.00       0.00
 MFG FINANCIAL                    Unsecured      2,185.00     10,951.28        10,951.28       4,785.88        0.00
 LOU HARRIS COMPANY               Unsecured         115.00           NA               NA            0.00       0.00
 LOYOLA MEDICAL PLAN              Unsecured          50.00           NA               NA            0.00       0.00
 LOYOLA UNIV MED CENTER           Unsecured         700.00           NA               NA            0.00       0.00
 LOYOLA UNIV PHYSICIAN FDN        Unsecured         150.00           NA               NA            0.00       0.00
 LOYOLA UNIVERSITY HEALTH SYST Unsecured            565.00           NA               NA            0.00       0.00
 MOUNT SINAI HOSPITAL             Unsecured      2,092.00            NA               NA            0.00       0.00
 STROGER HOSPITAL                 Unsecured         550.00           NA               NA            0.00       0.00
 THE OUTSOURCE GR                 Unsecured         565.00           NA               NA            0.00       0.00
 WAUBONSIE VALLEY HIGH ACTIVIT Unsecured             33.00           NA               NA            0.00       0.00
 WAUBONSIE VALLEY HIGH ACTIVIT Unsecured             25.00           NA               NA            0.00       0.00
 WEST SUBURBAN EMERGENCY HPS Unsecured              300.00           NA               NA            0.00       0.00
 ADVOCATE CHRIST MEDICAL CENTE Unsecured            985.00           NA               NA            0.00       0.00
 ATT ILLINOIS/BAY AREA CREDIT SER Unsecured          60.00           NA               NA            0.00       0.00
 ATT/I C SYSTEM INC               Unsecured          59.00           NA               NA            0.00       0.00
 BARIC PROPERTIES                 Unsecured      1,500.00            NA               NA            0.00       0.00
 EAST LAKE MANAGEMENT             Unsecured      2,400.00            NA               NA            0.00       0.00
 EAST LAKE MGMT DEV               Unsecured      4,000.00            NA               NA            0.00       0.00
 FIRST CASH ADVANCE               Unsecured         800.00           NA               NA            0.00       0.00
 FIRST FINANCIAL                  Unsecured      1,000.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-02130       Doc 27      Filed 04/04/19    Entered 04/04/19 11:56:35                  Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal        Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid           Paid
 ILLINOIS DEPARTMENT OF REVENUE Unsecured      2,500.00              NA             NA           0.00         0.00
 COMCAST CABLE COMM/ENHANCED Unsecured            158.00             NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                    $0.00
       Mortgage Arrearage                                      $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                             $8,985.35         $8,985.35                  $936.90
       All Other Secured                                       $0.00             $0.00                    $0.00
 TOTAL SECURED:                                            $8,985.35         $8,985.35                  $936.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                           $12,534.03            $5,477.57                    $0.00


 Disbursements:

        Expenses of Administration                             $5,000.18
        Disbursements to Creditors                            $15,399.82

 TOTAL DISBURSEMENTS :                                                                         $20,400.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-02130        Doc 27      Filed 04/04/19     Entered 04/04/19 11:56:35            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
